                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Litsa R. Bryan,

              Plaintiff,

       v.                                   Case No. 2:18-cv-554

Commissioner of
Social Security,

              Defendant.

                                    ORDER
       Plaintiff Litsa R. Bryan brings this action under 42 U.S.C.
§405(g) for review of the final decision of the Commissioner of
Social      Security   (“Commissioner”)     denying   her    application   for
supplemental security income.        In a decision dated June 1, 2017,
the administrative law judge (“ALJ”) found that plaintiff had
severe impairments consisting of disc disease of the lumbar spine,
a bipolar disorder, and an obsessive-compulsive disorder.               PAGEID
439.    The ALJ found that plaintiff’s residual functional capacity
(“RFC”) would physically permit her to perform light work. The ALJ
also concluded that plaintiff could perform simple and moderately
complex tasks, could occasionally interact with others in person,
and could have unlimited interaction with others on the telephone.
PAGEID 442-43.         The ALJ decided that plaintiff was capable of
performing      her    past   relevant    work   as   a     customer   service
representative, and that there were also other jobs in the national
economy which plaintiff could perform.            PAGEID 448-49.       The ALJ
found that plaintiff was not disabled.           PAGEID 450.
       On May 22, 2019, plaintiff filed objections to the May 8, 25,
2019,   report    and   recommendation   of        the   magistrate    judge
recommending that the decision of the Commissioner be affirmed.
I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations    to   which   objection     is     made.”     28    U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).             Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                28
U.S.C. § 636(b)(1).
     The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”           Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”).    Put another way, a decision supported by
substantial evidence is not subject to reversal, even if the
reviewing court might arrive at a different conclusion.          Mullen v.
Bowen, 800 F.2d 535, 545 (6th Cir. 1986).            Even if supported by
substantial evidence, however, “‘a decision of the Commissioner
will not be upheld where the [Commissioner] fails to follow its own
regulations and where that error prejudices a claimant on the
merits or deprives the claimant of a substantial right.’”             Rabbers
v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (quoting
Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007)).


                                   2
II. Objections
     Plaintiff’s objections address the ALJ’s finding that other
mental   conditions     mentioned         in   the       records,      including      panic
disorder with agoraphobia, mood disorder, psychotic disorder,
anxiety, and post-traumatic stress disorder (“PTSD”), did not
constitute medically determinable impairments.                         See PAGEID 440.
Plaintiff     argues    that      this    error       resulted        in   these     mental
conditions    not     being       considered        by   the    ALJ     in   formulating
plaintiff’s    RFC.         The    magistrate        judge     found       that    the   ALJ
reasonably concluded that these alleged mental conditions were not
medically determinable impairments.                 Doc. 14, pp 8-11.             The court
agrees with the analysis of the magistrate judge.
     At step two of the evaluation process, the ALJ must determine
whether a claimant’s alleged impairments constitute “medically
determinable” impairments.               20 C.F.R. §404.1508.                A medically
determinable impairment must result from anatomical, physiological,
or psychological abnormalities which can be shown by medically
acceptable clinical and laboratory diagnostic techniques, and must
be established by medical evidence consisting of signs, symptoms,
and laboratory findings, and not by symptoms alone.                          Kornecky v.
Comm’r of Soc. Sec., 167 F. App’x 496, 698 (6th Cir. 2006); 20
C.F.R. §404.1508.      A mere diagnosis is insufficient to establish a
medically determinable impairment.                  See 20 C.F.R. §404.1508; Hill
v.   Comm’r    of   Soc.      Sec.,      560    F.App’x        547,    551    (6th       Cir.
2014)(disability       is   determined         by    the   functional        limitations
imposed by a condition, not the mere diagnosis of it).
     A “symptom” consists of a claimant’s description of the
alleged impairment. 20 C.F.R. §404.1528(a). However, the ALJ need


                                           3
not find credible a claimant’s subjective complaints or medical
assessments which are not supported by the medical evidence or the
record as a whole.        Walters v. Comm’r of Soc. Sec., 127 F.3d 525,
531 (6th Cir. 1997).        The impairment must have lasted or must be
expected to last for a continuous period of at least twelve months.
20 C.F.R. §404.1509; Jones v. Comm’r of Soc. Sec., 336 F.3d 469,
474 (6th Cir. 2003)(plaintiff bears the burden of proving the
existence of a medically determinable impairment that meets the
twelve-month      durational       requirement).           Only   evidence       from
acceptable medical sources can establish a medically determinable
impairment.      20 C.F.R. §404.1513(a).
      Plaintiff notes that the record includes several references to
diagnoses   of    panic    disorder    with    agoraphobia,       mood    disorder,
psychotic disorder, anxiety, and PTSD.              However, as the magistrate
judge observed, Doc. 14, p. 9, the mere listing of                   diagnoses in
the past history section of a treatment record does not prove that
these diagnoses were “established by medical evidence consisting of
signs, symptoms and laboratory findings, not only by [plaintiff’s]
statement of symptoms.”          See 20 C.F.R. §404.1058.           The magistrate
judge noted that many of these records document office visits for
the   treatment    of    other    ailments    and   only    refer    to   PTSD   and
depression as past medical history.            Doc. 14, p. 10.
      In   reporting      her    findings,   the    ALJ    thoroughly     discussed
plaintiff’s mental health records.             She noted that plaintiff was
hospitalized in May of 2014, due to reported suicidal ideation and
auditory hallucinations, and was diagnosed with bipolar disorder.
PAGEID 441, 445.        However, plaintiff explained at the hearing that
her hallucinations were medication-induced, and that these symptoms


                                        4
resolved with medication changes.               PAGEID 441, 445.     The ALJ also
discussed records from September, 2013 through November, 2014,
which noted plaintiff’s complaints of irritability, anxiety, lack
of motivation, and feeling overwhelmed and tired.                 PAGEID 441. For
example,    during    a    May,    2014,       evaluation,    plaintiff    reported
symptoms of depression, anxiety, mood swings, aggressiveness and
agitation.     However, during an appointment in June of 2014,
plaintiff had a normal mood, affect, speech, behavior, judgment,
thought content, cognition and memory, was described as pleasant
and    cooperative,    and   denied     suicidal      and    homicidal    ideation.
PAGEID 441, 445.      The ALJ noted that in November, 2014, plaintiff
reported    that     she   had     no   manic     symptoms,    her   anxiety    was
controlled, and her energy was fair; her examination at this
appointment was normal.           PAGEID 441-442.      The diagnosis given was
bipolar disorder and obsessive-compulsive disorder (“OCD”), which
the ALJ found to be severe impairments in this case.                 PAGEID 445.
       From January, 2015, through April, 2015, plaintiff complained
of irritability, anxiety, sleep disturbance, and OCD tendencies,
but she denied hallucinations, delusions, and manic symptoms.                   Her
mental status exams were normal except for plaintiff’s reports of
irritable and depressed mood and restricted affect.                  PAGEID 442,
445.    The ALJ noted that in April, 2015, plaintiff reported that
her medications were not working and complained that she suffered
from extreme anxiety and agoraphobia; however, that the progress
notes did not contain any significant mental status exam findings.
PAGEID 445. The records fail to establish that panic disorder with
agoraphobia, mood disorder, psychotic disorder, anxiety, and PTSD
are medically determinable impairments in this case.


                                           5
     Plaintiff     relies   on    the       records    of    Timothy   Ickes,     a
physician’s assistant who counseled plaintiff at Family Behavioral
Health Services from July, 2016, through January, 2017.                 However,
a physician’s assistant is not an “acceptable medical source.”                  20
C.F.R. §404.1513(a); LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x
377, 386 (6th Cir. 2013). The ALJ correctly concluded, PAGEID 440,
that mental diagnoses offered by persons who were not acceptable
medical sources were not sufficient to establish those mental
conditions   as    medically   determinable       impairments.         20   C.F.R.
§404.1513(a).
     The magistrate judge observed that even if the records of Mr.
Ickes are considered, they fail to support a finding that the
additional mental conditions relied on by plaintiff were medically
determinable impairments.        Doc. 14, p. 11.            Both the magistrate
judge and the ALJ noted Mr. Ickes’s records from July, 2016,
through January, 2017, which reported that plaintiff was fully
alert, easily engaged, had a full and congruent affect with normal
attention    and   concentration,       had   intact    memory,    insight      and
judgment, appeared neither depressed nor anxious, had a calm and
pleasant demeanor with good eye contact, and laughed easily and
appropriately.     Doc. 14, p. 11; PAGEID 442, 445.
     The reports of the state agency consultants, Paul Tangeman,
Ph.D. and Bruce Goldsmith, Ph.D., offer no support for plaintiff’s
argument that her alleged panic disorder with agoraphobia, mood
disorder, psychotic disorder, anxiety, and PTSD were medically
determinable impairments.        The state agency psychologists did not
personally examine plaintiff or offer any independent diagnoses.
Rather, they considered plaintiff’s claim that she was disabled due


                                        6
to depression, reviewed plaintiff’s records, and provided their
assessments of plaintiff’s mental residual functional capacity
based on those records.         Based on their reports, the state agency
concluded that plaintiff was not disabled.                 PAGEID 505, 520.
      Because the ALJ correctly concluded that plaintiff’s                  alleged
panic disorder with agoraphobia, a mood disorder, a psychotic
disorder,     anxiety,    and    PTSD   were   not    medically      determinable
impairments, she was not required to consider them in formulating
plaintiff’s RFC.       Jones v. Comm’r of Soc. Sec., No. 3:15-CV-00428,
2017 WL 540923 at *6 (S.D. Ohio Feb. 10, 2017).               Further, not every
diagnosable condition is disabling.             Lee v. Comm’r of Soc. Sec.,
529 F.App’x 706, 713 (6th Cir. 2013).                  Rather, disability is
determined by the functional limitations imposed by a condition.
Hill,   560    F.App’x    at    551.     The   records       in   this   case     are
insufficient to establish that plaintiff was suffering from any
functional     limitations       resulting     from    these      alleged    mental
conditions.
      In formulating plaintiff’s RFC, the ALJ considered evidence of
plaintiff’s daily activities, which included a report in April,
2015, that she was in a new relationship with someone she met
online, that she has care of her children at times, that she can
attend her children’s sports activities, and that she takes drives
to relax.     PAGEID 447.      The ALJ also considered plaintiff’s mental
health records, and concluded that plaintiff had severe impairments
consisting    of   a   bipolar    disorder     and    an   obsessive-compulsive
disorder.     PAGEID 439.        The ALJ found that plaintiff had mild
limitations in understanding, remembering, or applying information,
and   moderate     limitations     in   interacting        with   others    and    in


                                        7
concentrating, persisting, or maintaining pace, which the ALJ
accommodated in the RFC by limiting plaintiff to simple and
moderately complex tasks and occasional interaction with others.
PAGEID 443.
     The ALJ gave partial weight to the opinions of the state
agency consultants.         PAGEID 446.      In his report of January 13,
2015, Dr. Tangeman concluded, based on the records before him, that
plaintiff    was   moderately    limited     in   her   ability   to   maintain
attention    and   concentration      for   extended    period,   to   interact
appropriately with the general public, and to respond appropriately
to changes in the work setting.             However, he further noted that
plaintiff was capable of flexible time and production demands,
occasional and superficial social exchanges, and static work with
infrequent changes, that she was able to engage and cooperate, and
that her depression and OCD were improved with medication and her
current treatment plan.        PAGEID 502-503.
     Dr. Goldsmith reached similar conclusions in his report of May
4, 2015.    Dr. Goldsmith also found plaintiff’s allegations to be
only partially credible, noting that although she claimed that she
cannot pay attention often and does not tolerate stress and change
well,      the     mental      exam     findings        showed     that     her
attention/concentration and memory were intact, that she was mostly
cooperative during evaluations, and that her anxiety and depression
symptoms had improved with her current medication and treatment
regime.    PAGEID 514, 516-518.
     The ALJ reasonably concluded that plaintiff was less limited
than the state agency consultants opined in light of the 2016
medical records of Mr. Ickes, which noted that plaintiff was no


                                       8
longer over-medicated, that she was fully alert and easily engaged,
with     a   full    and    congruent    affect,    normal   attention    and
concentration, good eye contact, and a calm and pleasant demeanor,
that she appeared neither depressed nor anxious, and that her
memory, insight and judgment were intact.                 The state agency
consultants did not have these records before them during their
2015 reviews.
        For the foregoing reasons, the court concludes that the ALJ’s
decision that plaintiff’s alleged panic disorder with agoraphobia,
mood disorder, psychotic disorder, anxiety, and PTSD were not
medically determinable impairments was correct, and plaintiff’s
objections are not well taken.
III. Conclusion
        The court concludes that the ALJ’s finding of nondisability is
supported by substantial evidence.            The plaintiff’s objections
(Doc. 15) are denied.        The court adopts and affirms the magistrate
judge’s report and recommendation (Doc. 14).              The Commissioner’s
decision is affirmed, and this action is dismissed.               The clerk
shall     enter     final   judgment    affirming   the   decision   of   the
Commissioner.
        It is so ordered.


Date: July 8, 2019                       s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                        9
